Citation Nr: 1701421	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  11-10 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1968 to December 1971.

This appeal comes before the board of Veterans' Appeals (the Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in part, denied the Veteran's claim of entitlement to service connection for a lumbar spine disability.

In September 2013, the Veteran presented testimony in a videoconference hearing before the undersigned.  A copy of the transcript has been associated with the claims folder.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.

This appeal was last before the Board in April 2014, at which time it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he has a current lumbar spine disability and has had chronic back pain since sustaining an injury while serving in Vietnam and is entitled to service connection as such.  As explained below, the Veteran's claim must be remanded for a new VA medical opinion because the June 2014 VA medical opinion is inadequate.  See, Barr v. Nicholson, 21 Vet. App. 303 (2007) (explaining that once VA provides an examination, it must ensure that it is an adequate one).  A remand by the Board confers on an appellant, as a matter of law, the right to compliance with the remand order.  See, Stegall v. West, 11 Vet. App. 268 (1998).  If the Board proceeds with final disposition of an appeal, and the remand order has not been complied with, the Board errs in failing to ensure compliance.  Id. at 271.  While the Board regrets additional delay in this case, the matter must be remanded for the reasons discussed below.

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See, Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See, Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when such are manifested to a compensable degree within the initial post-service year.  See, 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Hickson elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309 (a).  Arthritis is such a qualifying chronic disease.  See, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

 After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See, 38 U.S.C.A. § 7104 (a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See, 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).



At the September 2013 hearing, the Veteran indicated that as a tank mechanic he crawled under tanks and carried heavy parts, causing his back injury.  The first reported injury was when he was in Vietnam and had to make a repair of a tank that had become disabled in the field.  The Veteran testified that while in the field to retrieve the tank he fell off of it and had to drag an angled "tank bar" weighing approximately 750 pounds for about 25 yards and that his "back went out."  The Veteran further testified that he went to the corpsman who put him on light duty and gave him pain pills.  The Veteran then testified that after this his back was "constantly sore" and he was given pain pills.  The Veteran testified that his back "went out again in the same spot" on a different occasion while stationed at Camp Lejeune while performing cleaning tasks and he was again given light duty and more pain pills and muscle relaxers.

The Veteran testified that he obtained private treatment for his back after service, namely, from Dr. Shaffna from 1978 to 1989, and then from Dr. Pearson from 1989 to 2000.  The Veteran testified that he tried to obtain those records but was advised that they had been destroyed.  

The Veteran further testified that sine 2007/2008, he has been treated at the North Central Clinic in San Antonio and that he was scheduled for back surgery on October 8, 2013.  The treatment record for this procedure, Medial Branch Radiofrequency Ablation, has been associated with the record and shows operative diagnoses of chronic low back pain and lumbar spondyloses without myelopathy.

In April 2014, the Board remanded this appeal to obtain a new VA examination to determine whether the Veteran had a lumbar spine disability that was incurred in service.  In remanding the matter, the Board instructed the RO to obtain and review the records of the Veteran's 2013 back surgery as well as all outstanding VA 
treatment records, including those from the North Central Clinic, and to provide the 


Veteran with a new VA examination showing that the examiner thoroughly reviewed the claims folder.  The Board further instructed that the RO was to consider the Veteran's assertions of continuity of symptoms, and treatment thereof, following his service.

In June 2014, a VA examination was obtained and the medical opinion was as follows:  "Symptoms are subjective only.  Objective exam is normal.  There is no objective evidence of a chronic condition.  A nexus has not been established."  Lumbar sprain was listed as the only diagnosis.  The examiner did note the Veteran's assertions regarding his in-service injuries and further noted chiropractic treatment, epidural steroid injections and nerve treatment for lower back pain, as well as an MRI showing disc herniation of the lumbar spine.  The examiner did not discuss the October back surgery performed at a VA medical center, the VA medical records from 2008 through 2014, the STRs, nor the Veteran's assertions from the 2013 hearing.  

The Board notes that the June 2014 VA examination seems to indicate that there is no current chronic back disability.  In contrast, the Veteran's VA treatment records from 2008 through 2014 indicate that throughout that time period the Veteran has consistently complained of and been treated for low back pain and has been diagnosed with chronic low back pain and degenerative disc disease.

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the United States Court of Appeals for Veterans Claims found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the United States Court of Appeals for Veterans Claims found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.   Douglas v. Shinseki, 23 Vet. App. 19 (2009).  Pursuant to 38 C.F.R. § 4.2 (2016), it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.


The Board finds the June 2014 VA examination to be inadequate.  On remand, the examiner was specifically asked to determine whether it is at least as likely as not that any current lumbar spine disability had its onset in service, to include the two STRs in which the Veteran complained of back pain.  The June 2014 VA examiner did not discuss the STRs or address the specific question asked in the remand, but found that a "nexus has not been established."  Because the June 2014 examination is inadequate, remand is required.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records, to 
include those from the VA North Central Clinic.  All efforts to obtain the additional evidence must be documented in the paper claims folder/electronic file.  If the search for such records has negative results, documentation to that effect should be included in the claims files/electronic file.

2. Arrange for the Veteran to undergo a VA examination 
with an appropriate physician who has not previously examined the Veteran to determine the nature and etiology of any current lumbar spine disability.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

The examiner should determine whether it is at least as likely as not (a 50 percent probability or more) that any current lumbar spine disability, to include degenerative disc disease, had its onset in service, or is otherwise related to the Veteran's military service.  The VA examiner should discuss the Veteran's report of two in-service injuries as well as the STRs dated October 7, 1969, and March 25, 1971, which show complaints of back pain.  The examiner must also consider the Veteran's assertions of continuity of symptoms following service and his treatment following service.

The rationale for all opinions expressed must also be provided.  The examiner is reminded that the term "as likely as not: does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she should state such and provide rationale for that non-opinion.

      3. After the above development has been completed, 
      readjudicate the claim.  If the benefit sought remains 
      denied, provide the Veteran and his representative with a 
      supplemental statement of the case, and return the case to 
      the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for 


additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

